REPORTED

IN THE COURT OF SPECIAL APPEALS

          OF MARYLAND

               No. 1734

        September Term, 2012



 O'BRIEN & GERE ENGINEERS, INC.

                   v.

       CITY OF SALISBURY




 Eyler, Deborah S.,
 Nazarian,
 Moylan, Charles E., Jr.
         (Retired, Specially Assigned),

                               JJ.


   Opinion by Eyler, Deborah S., J.
  Dissenting Opinion by Nazarian, J.



      Filed: April 28, 2015
        The primary issue in this appeal is whether the absolute litigation privilege may

immunize a party to a non-disparagement agreement from liability for breaching that

agreement when the breach was by words spoken by a lawyer or witness in court, during a

judicial proceeding. We hold that it may, and that in the circumstances of this case it did, as

a matter of law.

                            FACTS AND PROCEEDINGS

        The parties to this appeal are O’Brien & Gere Engineers, Inc. (“OBG”), the appellant,

and the City of Salisbury (“City”), the appellee.       In the early 2000’s, the Maryland

Department of the Environment (“MDE”) directed the City to upgrade its outdated

wastewater treatment plant to comply with federally mandated standards. In 2004, the City

contracted with OBG to perform the design engineering for the plant upgrade. The next year,

the City contracted with Construction Dynamics Group, Inc. (“CDG”) to serve as the

construction manager for the plant upgrade. Among other things, CDG’s contract required

it to oversee OBG’s design engineering work and report any problems with the design to the

City.

        It is an understatement to say the plant upgrade did not go well. The City paid over

$80 million dollars for the upgrade, but the plant as upgraded never satisfied federal

standards. Ultimately, the MDE required the City to complete an entirely new plant upgrade.

        On February 28, 2011, in the Circuit Court for Wicomico County, the City sued OBG

and CDG, alleging breaches of contract and wrongful acts and omissions that caused the

plant upgrade to fail (“The Plant Upgrade Case”). OBG joined a number of subcontractors
and some of their sureties as third party defendants. The City amended over against the third

party defendants, and OBG filed cross-claims against them. The parties engaged in extensive

discovery. Expert witnesses were disclosed in early 2012. The case was specially assigned

and given a November 1, 2012 trial date.

       On June 7, 2012, the City and OBG entered into a comprehensive settlement, which

they memorialized in a written Settlement Agreement (“the Agreement”). The salient terms

are as follows. OBG agreed to pay the City $10 million ($10,000,000) and the City agreed

to release OBG from all claims the City had made or could have made against it relating to

the plant upgrade. All claims, cross-claims, and third-party claims relating to OBG would

be dismissed and OBG would dismiss a separate suit it had brought against the City under

the Maryland Public Information Act (“MPIA”). No provision of the Agreement would

“inure to the benefit of” anyone else, including any other party to the Plant Upgrade Case.

       OBG denied fault and tortfeasor status. The City and OBG agreed that if, at the trial

of the Plant Upgrade Case, OBG were found to be a tortfeasor, then any judgment in tort in

favor of the City would be reduced in accordance with the Maryland Uniform Contribution

Among Joint Tort-Feasors Act. See Md. Code (2013 Repl. Vol.), §§ 3-1401 et seq.

       The City agreed to defend, indemnify, and hold harmless OBG from any claim made

against it at any time by any other party to the Plant Upgrade Case, relating to the design or

construction of the Plant. The stated purpose of this provision was to protect OBG from

having to expend “any further monies” in connection with the Plant Upgrade Case and,



                                              2
together with the joint tortfeasor provision, to protect OBG “from any liability and expense

associated with any claims that the City is now pursuing, or hereafter may initiate or pursue,

against any person other than OBG arising from or in any way relating to the [plant upgrade]

and the facts and events alleged by the City in the [Plant Upgrade Case].” In addition, the

City agreed to defend, indemnify, and hold harmless OBG from any claim or suit made or

filed against it at any time concerning the design and construction of the plant upgrade. In

consideration for the release and indemnification agreements, OBG agreed to release the City

from any claims -- past, present, and future -- relating to the plant upgrade, except claims for

enforcement or breach of the Agreement.

       Central to this appeal, the Agreement contains a mutual non-disparagement clause:

       The City and [OBG] mutually agree that they will not make, or cause or
       encourage other persons or entities to make, any disparaging remarks or
       comments about each other relating to any matter having occurred prior to the
       effective date of this Settlement Agreement or in the future relating directly or
       indirectly to the Salisbury wastewater treatment plant through any means,
       including without limitation, oral, written or electronic communications, or
       induce or encourage others to publicly disparage the other settling party.

“Disparaging” is defined to mean:

       [A]ny statement made or issued to the media, or other entities or persons that
       adversely reflects on the other settling party’s personal or professional
       reputation and/or business interests and/or that portrays the other settling party
       in a negative light.

In addition, the clause states with respect to injunctive relief and damages:

       The parties agree that, in the event of any breach of this non-disparagement
       provision, damages/actual losses will be difficult or impossible to prove with
       requisite precision, and that an adequate remedy at law will not exist.

                                               3
       Accordingly, in the event of a breach of this provision, the non-breaching party
       shall be entitled to equitable relief including but not limited to a temporary
       restraining order, a preliminary injunction, and a permanent injunction.
       Further, the non-breaching party shall not be required to post any bond in
       connection with seeking or obtaining a temporary restraining order, a
       preliminary injunction, and/or a permanent injunction. Further, the non-
       breaching party shall be entitled to an award of reasonable attorney’s fees and
       other litigation costs and expenses associated with enforcement of this
       provision against the breaching party.

The Agreement does not include a confidentiality or non-disclosure provision.

       The Council of the City of Salisbury approved the Agreement the day it was signed.

Five days later, after receiving the $10 million payment, the City filed a stipulation of

voluntary dismissal with prejudice of OBG from the Plant Upgrade Case. OBG voluntarily

dismissed with prejudice its cross-claims and the MPIA case. Soon thereafter, the City

dismissed with prejudice the claims it had filed against the defendants originally brought into

the case by OBG. That left CDG as the only remaining defendant. The City filed an

amended complaint against CDG for breach of contract only, with an ad damnum clause

reduced from $60 million dollars to $4 million dollars.

       The jury trial in the Plant Upgrade Case began on schedule on November 1, 2012.

The City advocated that CDG had breached its contract in a number of ways, including by

failing to oversee OBG’s design engineering work and by failing to bring flaws in that work

to the City’s attention; and that those design flaws caused the plant upgrade to fail. The City

theorized that CDG did not report the problems with OBG’s design engineering because the

year before CDG executed its contract with the City, CDG and OBG had entered into a



                                              4
“teaming agreement,” in which they were collaborating to win a $20 million construction

contract in the District of Columbia, and it would not have served CDG’s interests in seeking

that lucrative contract to reveal OBG’s design flaws in the plant upgrade.1

       In opening statement, the City’s lawyer told to the jurors that the evidence would show

that CDG’s contract required it to inform the City of any design flaws in the plant upgrade,

but that CDG failed to do so:

       This becomes very important. Because most of the problems at this plant, and
       this plant was a disaster, most of the problems were design problems created
       by the design engineer, [OBG]. And [CDG] should have been advising the
       City of those problems. Particularly when, you’ll hear at the end of the
       project, this plant didn’t work. But [CDG] walked away, they didn’t advise the
       City.

(Emphasis added.) He continued:

       [CDG] [f]ailed to provide the required information in their monthly reports.
       They failed to tell us about all of the things that weren’t working. They failed
       to tell us about the myriad of design problems that they should have told us
       about. Remember the word design.

(Emphasis added.) The lawyer foreshadowed the evidence about the teaming agreement,

characterizing it as a conflict of interest on CDG’s part:

       I’ll talk to you about conflicts of interest. Why didn’t CDG report the engineer
       [OBG]? Why didn’t CDG come to the City and say the engineer is causing
       problems or has caused problems big time? The engineering was a mess.
       This engineering, you’ll hear, most of it failed. But CDG wasn’t reporting that.
       Why?
                Well, what we found out is, remember, CDG is hired in 2005, in 2004
       CDG entered into what’s called a teaming agreement with the engineering



       1
           CDG and OBG in fact obtained the District of Columbia contract.

                                              5
       firm [OBG] an agreement to try to get a job in the District of Columbia. A
       job in the District of Columbia, which, if they got it, would give them 20
       million dollars for the package. Millions each. Six million for CDG. Six
       million for [OBG], O’Brien and Ge[re]. Six million for another partner. They
       entered into a teaming agreement in 2004.

                                          * * *
       So you’re going to – it doesn’t matter to us whether they [CDG] mistakenly
       and in breach of their contract declared this plant substantially complete
       because they’re incompetent or because they’re in bed with the engineer . . .

(Emphasis added.) The City’s lawyer mentioned OBG by name four times in his opening

statement.

       CDG’s defense was that it had fulfilled all its contractual obligations to the City by

ensuring that the plant was upgraded in accordance with specifications. It took the position

that OBG’s design, not anything it had done or not done, caused the plant upgrade to fail; and

it was not responsible for OBG’s design failures and could not have done anything to make

the upgraded plant functional. In his opening statement, CDG’s lawyer explained that

OBG’s design for the plant upgrade was “experimental” and emphasized that as the

construction manager, CDG’s responsibilities did not include uncovering the problems with

that design. CDG’s lawyer mentioned OBG by name 23 times in his opening statement.

       The evidence phase of the trial began the next day. The City called Enos Stover,

Ph.D., an expert in environmental engineering. On direct examination, Dr. Stover was asked

to identify component-by-component the failures in the plant upgrade. He did so, opining

that most of the components failed due to “design issues.” On cross-examination, Dr. Stover

stated that OBG’s design for the plant upgrade had been “likely to fail” from the outset. The

                                              6
City then called John Jacobs, the former director of the City’s Department of Public Works.

Mr. Jacobs testified that under the terms of its contract with the City, CDG was responsible

for overseeing OBG’s work, including bringing any “design issues” to the City’s attention.

       That same day, the Daily Times, a Salisbury newspaper, published a story headlined,

“Attorneys set stage in city sewer plant trial.” The story summarized the opening statements

in the Plant Upgrade Case, quoting the City’s lawyer as having said that CDG was “in bed

– partners – with the very engineering firm they were supposed to watch.” It reported that

CDG’s lawyer countered, “There’s nothing a construction manager can do to make a failed

design work. . . There was no harm caused to the [C]ity by CDG because the project was

built on time, on budget and with no construction deficiencies.” The article, which described

the plant upgrade as “the largest public works project in the [C]ity’s history,” did not identify

OBG by name.

       OBG’s lawyer read the Daily Times article and immediately ordered trial transcripts

and sent the City a “cease and desist” letter. In the letter, he said he was “monitoring” the

trial, quoted the non-disparagement clause in the Agreement, and “instruct[ed] the City, its

attorneys, and any witnesses it calls to testify at trial to comply strictly and fully [with that

clause],” by “regulat[ing] [its] conduct at trial (in regard to [its] arguments and [its]

questioning of any and all witnesses)” and by “prepar[ing] [its] witnesses accordingly, so that

OBG is not disparaged . . . in any way.”




                                               7
       On November 5, 2012, after receiving the trial transcripts, OBG’s lawyer filed a

“Complaint for Injunctive and Other Relief” against the City, also in the Circuit Court for

Wicomico County, alleging that the City had breached the non-disparagement clause of the

Agreement by the words spoken by its lawyer in opening statement at the trial of the Plant

Upgrade Case and by Dr. Stover and Mr. Jacobs in their trial testimony. It sought a

temporary restraining order (“TRO”) and preliminary and permanent injunctive relief,

claiming it would suffer “immediate substantial and irreparable injury” if the City were not

enjoined from making disparaging statements about it in the ongoing trial in the Plant

Upgrade Case. It asked the court to “restrain[] and enjoin[] the City (and its counsel,

witnesses, employees, and officials) from making any statements at the trial in the [Plant

Upgrade Case] or otherwise that portray OBG in a negative light” and to award it attorneys’

fees. It also sought $1.5 million in damages.2

       On November 7, 2012, the City and OBG appeared for a hearing on the TRO request,

before the same judge specially assigned to the Plant Upgrade Case. The trial in that case

still was in progress. OBG argued that the City was violating the non-disparagement clause




      2
         OBG attached the following documents to its complaint: the Agreement; excerpts of
trial transcripts for November 1 and 2, 2012; the Daily Times article; an affidavit by the
lawyer for OBG who sent the cease and desist letter; the cease and desist letter; and an
affidavit by an executive vice president of OBG summarizing the provisions of the
Agreement, quoting from the opening statement given by the City’s lawyer, summarizing the
testimony of Dr. Stover and of Mr. Jacobs, and asserting that the opening statement and
witness testimony had disparaged OBG in violation of the Agreement, and that OBG would
suffer irreparable harm if a TRO were not issued.

                                             8
by making arguments and introducing evidence critical of OBG’s design work on the plant

upgrade. The City responded that, among other things, it was evident when the parties

entered into the Agreement that if the Plant Upgrade Case went to trial, other defendants

would be taking the position that OBG’s design had caused the plant upgrade to fail, and

therefore had caused the City’s injuries and damages. It argued that in any event the non-

disparagement clause could not be enforced to restrain speech by lawyers and witnesses in

a judicial proceeding because words spoken in that setting are covered by the absolute

litigation privilege.

       The court denied the request for a TRO. The judge opined that the non-disparagement

clause was “enforceable between the parties” and that the City and OBG were “bound by [its]

terms.” He concluded, however, that when the City and OBG executed the Agreement, it was

“clear . . . that the question of the . . . appropriateness of [OBG’s] design of the [plant

upgrade] would remain an issue in the [Plant Upgrade Case],” and therefore evidence critical

of OBG’s design would be introduced and commented upon in any trial of the case.

       Also on November 7, 2012, the City moved to dismiss OBG’s complaint and OBG

amended its complaint, adding a count for unjust enrichment. Two days later, OBG noted

an appeal from the interlocutory order denying a TRO.

       The trial in the Plant Upgrade Case continued until November 16, 2012, when the jury

returned a verdict in favor of the City and against CDG for $1,968,417.43 in damages.

       On November 19, 2012, the City filed an amended motion to dismiss OBG’s amended



                                             9
complaint. It argued that the conclusion of the trial in the Plant Upgrade Case had rendered

the request for injunctive relief moot; the Agreement only permitted injunctive relief, not

damages, for breach of the non-disparagement clause; and if recovery of damages were

permitted under the terms of the Agreement, OBG did not state a claim for which relief could

be granted, because the absolute litigation privilege immunized the City from liability for

damages based on the words spoken by its lawyer and witnesses in the trial of the Plant

Upgrade Case, including any liability for damages for breach of the non-disparagement

clause.

          OBG filed an opposition, arguing that its claim for equitable relief was not moot

because, in all likelihood, CDG would appeal the judgment against it 3 ; the language of the

Agreement permits equitable relief and damages; the absolute litigation privilege only

applies to defamation actions, not to any other cause of action, including an action for breach

of contract; and the City entered into the Agreement with full knowledge that the non-

disparagement clause would foreclose it from criticizing OBG’s design work at any trial in

the Plant Upgrade Case.

          Shortly before the hearing on the motion to dismiss, OBG filed a motion to disqualify

the City’s counsel of record. Citing Maryland Lawyer’s Rules of Professional Conduct



          3
        In fact, CDG noted an appeal from the judgment entered in favor of the City in the
Plant Upgrade Litigation. It did not prevail. On January 17, 2014, this Court filed an
unreported opinion affirming the judgment in favor of the City. Construction Dynamics
Group v. City of Salisbury, No. 2404, Sept. Term, 2012. CDG filed a petition for writ of
certiorari, which the Court of Appeals denied. 438 Md. 143 (2014).

                                               10
(“MRPC”) 3.7 (Lawyer as Witness), it asserted that because the conduct and statements of

the lawyers representing the City in the trial of the Plant Upgrade Case were directly at issue,

they were “necessary witnesses” and could not continue to act as advocates for the City.4

The City countered that the motion to disqualify was premature given the pending motion to

dismiss because, were the court to grant that motion, the case would come to an end without

any witness testimony.

       On December 21, 2012, the court held a hearing on the pending motions. It denied

the motion to disqualify counsel, agreeing that it was premature. It granted the motion to

dismiss on the basis of the absolute litigation privilege. Noting that the gravamen of the

complaint “relate[d] solely to statements and utterances spoken by witnesses and lawyers

within the confines of the courtroom,” the judge concluded that although the law respects

“the principles that protect non-disparagement agreements, the larger principle” of

“permitting, encouraging free statements, vigorous statements, between the parties and

lawyers to aid in the resolution of a dispute is paramount.” Thus, even if in trying its case

against CDG the City breached the Agreement by disparaging OBG’s design work on the




       4
        MRPC 3.7 states, in pertinent part, that “[a] lawyer shall not act as advocate at a trial
in which the lawyer is likely to be a necessary witness unless . . . the testimony relates to an
uncontested issue; . . . or . . . disqualification of the lawyer would work substantial hardship
on the client.”

                                              11
plant upgrade, the absolute litigation privilege protected the City from liability for that

breach.5

       The court entered a judgment dismissing the case with prejudice. OBG noted an

appeal, which was consolidated with its earlier appeal from the order denying its TRO

request.

       OBG poses three questions for review, which we have rephrased slightly:

       I.     Did the circuit court err in granting the City’s motion to dismiss?

       II.    Did the circuit court abuse its discretion in denying OBG’s TRO
              request?

       III.   Did the circuit court err in denying OBG’s motion to disqualify
              counsel?

       We hold that in the circumstances of this case, the circuit court’s decision to dismiss

OBG’s claims on the basis of the absolute litigation privilege was legally correct. We further

hold that the court did not abuse its discretion in denying the TRO request or err in denying

the motion to disqualify counsel.

                                      DISCUSSION



       5
        The circuit court did not address the City’s argument that the language of the non-
disparagement clause regarding injunctive relief and damages limited a non-breaching party
to injunctive relief for a breach of the non-disparagement clause, thus prohibiting the
recovery of damages against the breaching party. By granting the City’s motion to dismiss
on the basis of the absolute litigation privilege, after already denying injunctive relief, it
appears that the court assumed that the clause permits recovery of damages. The parties do
not address this issue on appeal. If it were argued, the issue could, conceivably, moot the
absolute litigation privilege issue; but again, the parties do not address it.

                                             12
                                               I.

                                     Motion to Dismiss

       We review de novo a circuit court’s decision to grant a motion to dismiss a complaint

for failure to state a claim for which relief can be granted. Gasper v. Ruffin Hotel Corp. of

Md., Inc., 183 Md. App. 211, 226 (2008). In so doing, “we must assume the truth of the

well-pleaded factual allegations of the complaint, including the reasonable inferences that

may be drawn from those allegations.” Adamson v. Corr. Med. Servs., Inc., 359 Md. 238,

246 (2000). “Dismissal is proper only when the alleged facts and permissible inferences,

even if later proven to be true, would fail to afford relief to the plaintiff.” Morris v. Osmose

Wood Preserving, 340 Md. 519, 531 (1995). “In sum, because we must deem the facts to be

true, our task is confined to determining whether the trial court was legally correct in its

decision to dismiss.” Adamson, 359 Md. at 246.

       Although not in this order, OBG offers three reasons to support its contention that the

circuit court’s decision to grant the motion to dismiss was legally incorrect. First, the court

engaged in fact finding, which it must not do in ruling on a motion to dismiss for failure to

state a claim for which relief can be granted. Second, the plain language of the non-

disparagement clause covers any disparaging statement made in any setting, including in the

course of a judicial proceeding. Finally, the absolute litigation privilege did not apply

because it only immunizes litigation participants from liability for defamation and the




                                              13
purpose of the privilege will not be served if it is applied to protect them from liability for

breach of contract.

                                              (a)

       We can quickly dispose of OBG’s first two arguments. OBG is correct that in ruling

on a motion to dismiss, the circuit court is not to make factual findings. See Magnetti v.

Univ. of Md., 171 Md. App. 279, 284 (2006) (motion to dismiss is decided based upon

“allegations” not upon “evidence”). However, the record does not support its assertion that

the court made factual findings in ruling on the motion to dismiss. The court granted the

motion upon a determination that if the City breached the non-disparagement clause of the

Agreement by the words of its lawyer and its witnesses spoken at the trial of the Plant

Upgrade Case, the City could not be held liable for that breach, because it was immunized

from liability by the absolute litigation privilege. This ruling did not involve any fact

finding.6

       OBG’s argument that the language of the non-disparagement clause covers any

disparaging remark made in any setting, including in the course of a judicial proceeding, is

not pertinent to whether the court erred in granting the motion to dismiss. In making its




       6
        During the hearing on the TRO request, the court made remarks that could be
interpreted as factual findings. The court did not make any factual findings when it granted
the motion to dismiss, however.

                                              14
ruling, the court assumed that the City could breach, and did breach, the non-disparagement

clause by words spoken by its lawyers and witnesses at the trial of the Plant Upgrade Case.7

                                               (b)

       We turn to OBG’s third argument -- the central issue in this case -- that the court erred

as a matter of law in ruling that the absolute litigation privilege immunized the City from

liability for breaching the non-disparagement clause of the Agreement by words spoken in

the trial of the Plant Upgrade Case.

       Well over 100 years ago the Court of Appeals recognized in Maryland common law

an absolute litigation privilege that immunizes litigation participants from liability in tort for

words spoken or written in the course of a judicial proceeding. Hunckel v. Voneiff, 69 Md.
179 (1888). See also Bartlett v. Christhilf, 69 Md. 219 (1888). It crafted an absolute

litigation privilege for Maryland that is a hybrid of the English and American versions of that

privilege. Lawyers are protected by the American version, which immunizes them from

liability in tort for words spoken or written in the course of a judicial proceeding so long as

the words are relevant to the proceeding. Norman v. Borison, 418 Md. 630, 650 (2011).8



       7
         As the dissent points out, the parties were in dispute over whether the non-
disparagement clause applied to the Plant Upgrade Case. Because the court assumed that it
did, i.e., assumed OBG’s position in the dispute, there was no need for a factual resolution
of the dispute. Therefore, contrary to the argument made by the dissent, the dispute did not
preclude the court from granting the motion to dismiss based on the absolute litigation
privilege.
       8
        In the case at bar, there is no dispute that the words spoken by the City’s lawyer
during the trial in the Plant Upgrade Case were relevant to the proceeding.

                                               15
Other litigation participants, including witnesses, are protected by the English version of the

privilege, which immunizes them from liability in tort for words spoken or written in the

course of a judicial proceeding even when the words are irrelevant and incidental. Hunckel,
69 Md. at 193.

       In both the American and English versions of the absolute litigation privilege, the

privilege applies notwithstanding that the litigation participant’s “purpose or motive was

malicious, [that] he [or she] knew that the statement was false, or [that] his [or her] conduct

was otherwise unreasonable.” Adams v. Peck, 288 Md. 1 (1980). See also Gersh v.

Ambrose, 291 Md. 188, 192 (1981) (stating that under both the American and the English

versions of the absolute litigation privilege, the privilege is not “defeasible by malice.”).

       The purpose of the absolute litigation privilege is to protect “the free and unfettered

administration of justice,” Bartlett, 69 Md. at 226, by “serv[ing] the ultimate goal of

information exchange and discovery of the truth.” Norman, 418 Md. at 660 (footnote

omitted). The privilege is an essential component of the adversary system of justice.9 In that

system, the truth of a dispute is decided by a neutral fact-finder in a judicial proceeding

where each party, ordinarily through counsel, advocates his position by presenting evidence,

challenging his opponent’s evidence through cross-examination and otherwise, and arguing



       9
       The absolute litigation privilege dates to the emergence of the adversary system in
the common law of medieval England. Briscoe v. LaHue, 460 U.S. 325, 330-31 (1983)
(“The immunity of parties and witnesses from subsequent damages liability for their
testimony in judicial proceedings was well established in English common law”) (footnote
omitted) (citing Cutler v. Dixon, 76 Eng. Rep. 886 (K.B. 1585)).

                                              16
in favor of what the party sees as the just result. It is key to this process that all evidence

material to the search for the truth be available to the decision-maker, regardless of whether

the evidence harms, could harm, or appears to harm someone’s reputation.10

       Because “[t]he ultimate purpose of the judicial process is to determine the truth,”

participants in a legal proceeding must be free to speak without “fear of private suits for

defamation.” Adams, 288 Md. at 5. A witness who faces the prospect of civil liability for

the words he speaks at trial will be reluctant to testify, and if he does testify, may distort his

testimony to protect himself. “[T]he fear of subsequent liability” may limit or skew the

evidence the decision-maker needs to fairly decide the case. Briscoe, 460 U.S. at 333. It

therefore is of “great importance to the administration of justice that witnesses should testify

with minds absolutely free from the apprehension of being annoyed by civil actions for any

thing they may say as witnesses.” Hunckel, 69 Md. at 198. See also Gersh, 291 Md. at 192

(observing that the absolute litigation privilege exists not “merely to protect [a litigation

participant] from ultimate liability, but [also] to protect him from the annoyance of suit

itself.”). The absolute litigation privilege is so important to the administration of justice in

an adversary system that it will apply even though an “incidental result” may be protection

of an “evil disposed and malignant slanderer.” Bartlett, 69 Md. at 226.




       10
         To be sure, there are evidentiary limits on the information the decision-maker can
receive, but they too are designed to advance the judicial process, by ensuring that decisions
are made fairly.

                                               17
       Lawyers are duty bound by the Maryland Lawyer’s Rules of Professional Conduct to

zealously advocate for their clients, which includes introducing evidence that supports their

clients’ positions and presenting argument in furtherance of their clients’ claims or defenses.

See Preamble to MRPC (“as advocate, a lawyer zealously asserts the client’s position under

the rules of the adversary system.”). The specter of civil liability for words spoken or written

in the course of a judicial proceeding will inhibit lawyers from abiding by their professional

obligation to advocate zealously, imperiling the rights of their clients. See T. Leigh Anenson,

“Absolute Immunity from Civil Liability: Lessons for Litigation Lawyers,” 31 Pepp. L. Rev.

915, 922 (2004); see also Greenberg Traurig, LLP v. Frias Holding Co., 331 P.3d 901, 903

(Nev. 2014) (explaining that “[t]he policy behind the [litigation] privilege, as it applies to

attorneys participating in judicial proceedings, is to grant them as officers of the court the

utmost freedom in their efforts to obtain justice for their clients.”) (internal quotation marks

and citations omitted) (alteration in Greenberg).

                                              (c)

       Until 2013, every reported Maryland opinion about the absolute litigation privilege

arose in the context of a defamation action, that is, an action in which the plaintiff alleged

that he had been defamed by words spoken or written by the defendant during a trial or in

another phase of the judicial process. That changed when this Court decided Mixter v.

Farmer, 215 Md. App. 536 (2013). Mixter, a lawyer, sued Farmer, also a lawyer, for

defamation, intentional infliction of emotional distress, tortious interference with contract,



                                              18
and tortious interference with prospective advantage. The claims stemmed from derogatory

statements Farmer made about Mixter in letters Farmer sent to other lawyers and to one of

Mixter’s former clients seeking information for an anticipated (and eventually filed)

grievance with the Maryland Attorney Grievance Commission.11

       This Court held that the absolute litigation privilege insulated Farmer from liability

for all the claims against him, not just the defamation claim. We reasoned that, when liability

is sought based on a common set of events concerning words spoken or written in the course

of or in connection to a judicial proceeding, the precise theory of recovery is not

determinative. The underlying policy of protecting the adversary system of justice by

enabling full and free expression in judicial proceedings is implicated, regardless of the

theory of recovery, and is advanced by applying the absolute litigation privilege. The

absolute litigation privilege protected Farmer from liability for claims against him that were

based on the words he wrote in the course of a judicial proceeding, whether packaged as a

cause of action for defamation or as causes of action for intentional infliction of emotional

distress, tortious interference with contract, or tortious interference with prospective

advantage.




       11
         The Court of Appeals has held that the absolute litigation privilege applies to some
quasi-judicial proceedings, depending upon the nature of the right the proceeding is meant
to protect and the presence of procedural safeguards. Gersh, 291 Md. at 196-97. Attorney
Grievance Commission Proceedings have been held to be quasi-judicial proceedings to which
the absolute litigation privilege applies. See Kerpelman v. Bricker, 23 Md. App. 628, 630
(1974).

                                             19
       In so holding, we examined Maryland cases in which other immunities have been

applied to protect litigation participants from liability not only for defamation but also for

other causes of action. For example, in Walker v D’Alesandro, 212 Md. 163, 169 (1957), the

Court held that the public official privilege was not “confined in the law of torts to matters

of defamation.” Likewise, in Carr v. Watkins, 227 Md. 578, 582 (1962), the Court held that

the qualified privilege enjoyed by certain police officers when performing their duties applies

not only to a claim for defamation but also to claims for invasion of privacy, divulging

information without legal right, malicious interference with contract of employment, and

conspiring to cause termination of employment. The Carr Court observed that “if there was

immunity from liability for defamation, there was immunity from liability for the other

alleged torts claimed . . . to have been committed” as the “privilege is not limited to

immunity from liability for defamation.” Id. at 583.

       We pointed out in Mixter that other state appellate courts have “support[ed] the

expansion of immunity beyond defamation torts when those other torts arise from the same

conduct.” 215 Md. App. at 547. See, e.g., Sullivan, D.D.S., P.C. v. Birmingham, 416 N.E.
2d 528, 533 (Mass. App. Ct. 1981) (absolute litigation privilege is a complete defense to

action for intentional infliction of emotional distress); Rainier’s Dairies v. Raritan Valley

Farms, 117 A.2d 889, 895 (N.J. 1955) (absolute litigation privilege is a complete defense

to an action for malicious interference with business).




                                              20
       See also Briscoe, 460 U.S. at 325 (absolute litigation privilege protected defendant

from liability in claim for violation of civil rights under 42 U.S.C. section 1983 based on

statements made during trial); Buschel v. MetroCorp, 957 F. Supp. 595, 598 (E.D. Pa. 1996)

(absolute litigation privilege “applies equally in causes of action for invasion of privacy”);

Pinto v. Internationale Set, Inc., 650 F. Supp. 306, 309 (D. Minn. 1986) (absolute litigation

privilege “entitles defendant to judgment on plaintiffs’ claim for intentional interference with

contractual and business relations”); LaPlante v. United Parcel Service, Inc., 810 F. Supp.
19 (D. Me. 1993) (absolute litigation privilege applies to action for sex discrimination,

harassment, and constructive discharge); Loomis v. Tulip, Inc., 9 F. Supp. 2d 22, 25 (D.

Mass. 1998) (absolute litigation privilege applies to action for tortious interference with

contract; “it remains well-established that the privilege applies ‘not only in defamation cases,

but as a general bar to civil liability based on [an] attorneys’s [sic] statements’” (quoting

Blanchette v. Cataldo, 734 F.2d 869, 877 (1st Cir. 1984))); W. Technologies, Inc. v. Sverdrup

& Parcel, Inc., 739 P.2d 1318 (Ariz. Ct. App. 1986) (absolute litigation privilege applies to

bar action for injurious falsehood and intentional interference with contractual relationship).

                                              (d)

       The Maryland appellate courts have not addressed whether and in what circumstances

the absolute litigation privilege will immunize a litigation participant from liability for

speaking or writing disparaging words about a person in the course of a judicial proceeding,

when the participant had contracted not to disparage that person. A handful of federal and



                                              21
state appellate courts have analyzed this issue. The most widely cited opinion on this topic

is Rain v. Rolls-Royce Corporation, 626 F.3d 372 (7th Cir. 2010) (applying Indiana law).

       Rolls-Royce and Paramount International, Inc., were competitors in the business of

repairing certain model Rolls-Royce helicopter engines. Rolls-Royce sued Paramount and

David Rain, Paramount’s sole shareholder, for misappropriating Rolls-Royce’s intellectual

property. The parties settled the case in a written agreement governed by Indiana law. The

agreement included a mutual non-disparagement clause. A year later, Rolls-Royce sued

several other business competitors in a federal district court in Texas (“the Texas Lawsuit”),

alleging that they had engaged in racketeering in order to obtain its proprietary information,

and had done so in conspiracy with Paramount and Rain.12

       When Paramount and Rain learned of the Texas Lawsuit, they sued Rolls-Royce in

an Indiana federal district court for breach of contract, asserting, inter alia, that Rolls-

Royce’s racketeering allegations disparaged them, in violation of the non-disparagement

clause in their settlement agreement. Rolls-Royce moved for partial summary judgment,

invoking the absolute litigation privilege. The Indiana federal district court granted the

motion, reasoning that even if Rolls-Royce’s allegations of wrongdoing against Paramount

and Rain in the Texas Lawsuit disparaged them, in breach of the settlement agreement, Rolls-

Royce was “immune from liability under Indiana’s absolute litigation privilege.” Id. at 376.



       12
         Rolls-Royce did not identify Paramount and Rain by name in its complaint. It
referred to them as the “Principal Corporation” and “Mr. Doe.” 626 F.3d at 375. It was
evident to all concerned that the references were to Paramount and Rain, however.

                                             22
Following a bench trial on Paramount and Rain’s remaining claims, they appealed,

challenging the grant of partial summary judgment.

       Guided by the policy underlying Indiana’s long-recognized absolute litigation

privilege, the Seventh Circuit affirmed. The purpose of the privilege, the court explained,

is to “‘preserv[e] the due administration of justice by providing actors in judicial proceedings

with the freedom to participate without fear of future defamation claims.’” Id. (alteration in

Rain) (quoting Hartman v. Keri, 883 N.E.2d 774, 777 (Ind. 2008)). The court reasoned that

a claim for breach of a contract not to disparage that is based on words spoken or written in

the course of a judicial proceeding is “largely indistinguishable from a tort claim alleging

injury flowing from statements made in a judicial proceeding,” and that, ordinarily, Indiana’s

absolute litigation privilege would immunize Rolls-Royce from liability for its wrongful

allegations against Paramount and Rain in the Texas Lawsuit.13 626 F.3d at 378.

       The Rain court emphasized that the question before it was not whether the non-

disparagement agreement was enforceable at all, in any circumstance. Rather, it was

whether, assuming that Rolls-Royce’s allegations against Paramount and Rain in the Texas

Lawsuit disparaged them, in breach of the agreement, Rolls-Royce should be subject to

liability for that breach. The court held that it should not, because the purpose of the absolute



       13
          Indiana’s absolute litigation privilege is the American version of the privilege, which
is not as broad as Maryland’s hybrid English/American privilege. It does not differ from the
Maryland privilege in any way that is of consequence here, however. As to words spoken
or written by lawyers, both privileges require the words to be relevant to the proceedings. In
that case, as here, the words at issue plainly were relevant to the proceedings.

                                              23
litigation privilege would be advanced if it were applied to protect Rolls-Royce from liability

for breaching the non-disparagement agreement. It reasoned that ensuring that Rolls-Royce

could make use of the courts for their intended purposes -- for example to protect its

intellectual property rights against third parties -- without fear that doing so would expose

it to future liability would serve the administration of justice. “By contrast, the failure to

apply the privilege would frustrate the underlying policy [of the privilege] by discouraging

Rolls-Royce from exercising its fundamental right to resort to the courts to protect its rights.”

Id. at 378. Therefore, Rolls-Royce’s words, spoken or written in the course of the Texas

Lawsuit, would not expose it to liability in contract for breach of the non-disparagement

agreement, any more than they would expose it to liability in tort.

       Seven years before the Seventh Circuit’s decision in Rain, the Eighth Circuit Court

of Appeals reached a like conclusion in Kelly v. Golden, 352 F.3d 344 (8th Cir. 2003),

although the settlement agreement in Kelly differed from that in Rain. Kelly and Golden had

been business partners. When their working relationship deteriorated, Kelly sued Golden in

federal district court. The two settled the case in a written agreement that included a clause

in which each party agreed not to “disparag[e]” or “defam[e]” the other and not to disclose

any information about the agreement, or a prior agreement, unless it was “privileged, within

arbitration proceedings, made with consent, or required by law.” Id. at 348.

       The ink was barely dry on the agreement when Kelly sued Golden in a Missouri state

court seeking rescission and alleging among other claims breach of fiduciary duty. Golden



                                              24
removed the case to federal district court and filed a counterclaim. Kelly, who was self-

represented, filed “lengthy pleadings containing irrelevant and scandalous allegations that

reflected his anger and personal feelings regarding the case.” Id. The court struck some of

the pleadings and admonished Kelly to refrain from making personal attacks in his filings,

to no avail. Kelly continued on the same path and also sent letters and faxes to Golden and

his lawyer containing “numerous inappropriate, vituperative, and coercive comments, along

with arguably defamatory statements.” Id. at 349.

       After the district court granted summary judgment in favor of Golden on Kelly’s

claims, Golden amended his counterclaim, alleging that Kelly had breached the non-

disparagement clause of their settlement agreement by his court filings, and seeking

injunctive relief, damages, and attorneys’ fees.       Golden filed a motion for summary

judgment, which the court granted, enjoining Kelly from further disparaging or defaming

him. Kelly appealed.

       The Eighth Circuit reversed.       It explained that, although Kelly’s disparaging

statements could have subjected him to “court-initiated sanctions,” he was exempt from

liability for breaching the non-disparagement agreement, because his disparaging statements

were made in the course of a judicial proceeding and therefore “were protected by the

absolute privilege.” Id. at 350. The court emphasized that the policy underlying the absolute

litigation privilege “favor[s] freedom of expression and the desire not to inhibit parties from

detailing and advocating their claims in court.” Id.



                                              25
       In Wentland v. Wass, 25 Cal. Rptr. 3d 109 (Cal. Ct. App. 2005), a California

intermediate appellate court applied a similar analysis but reached a different result. Charles

Wentland, Warren Wass, and Walter Reiss (and various trusts they controlled) were partners

in Parkview Terrace, a real estate investment partnership. When Parkview Terrace started

to fail, Wass and Reiss began to suspect that Wentland had been misappropriating funds.

They hired a certified public accountant (“CPA”) to audit the partnership’s books. Wentland

denied any wrongdoing and cooperated with the audit. Ultimately, Wentland, Wass, and

Reiss settled their differences without litigation. The terms of the settlement were bare

bones: Wentland agreed to purchase Wass and Reiss’s interest in Parkview Terrace in

consideration for Wass and Reiss agreeing not to disparage Wentland’s management of

Parkview Terrace; and the parties all agreed the settlement would be kept confidential.14

       Wass and Reiss held interests in other real estate investment partnerships that

Wentland managed. Sometime after entering into the Parkview Terrace settlement, Wass and

Reiss sued three of the other real estate investment partnerships and Wentland, seeking an

accounting. Wentland moved for summary judgment on the ground that there were no

allegations of wrongdoing to support an accounting. Wass and Reiss filed an opposition, to

which they attached a “declaration” by the CPA who had audited Parkview Terrace’s books.

In the “declaration,” the CPA stated that the Parkview Terrace audit had revealed self-dealing




       14
        Wass and Reiss also provided Wentland with a letter of apology that Wentland could
use if Wass and Reiss violated the agreement.

                                              26
by Wentland. Wass and Reiss argued that this was sufficient evidence of wrongdoing to

support their request for an accounting.

       Wentland reacted by filing a counterclaim, alleging that the assertions of wrongdoing

made against him in the opposition to summary judgment and the CPA’s “declaration”

disparaged him, in violation of the settlement agreement, and further breached that agreement

by making it public. Wass and Reiss moved to dismiss the counterclaim, arguing that

California’s statutory absolute litigation privilege for civil cases protected them from liability

to Wentland for the words they had written in documents filed in court and for the words

written in the “declaration.”15 The court granted the motion to dismiss. After Wass and

Reiss’s claims were decided by the court, Wentland noted an appeal from the dismissal of

his counterclaim.

       The California Court of Appeal for the Third District reversed, holding that

California’s absolute litigation privilege did not insulate Wass and Reiss from liability for

breaching the non-disparagement agreement. Like the courts in Rain and Kelly, the Wentland

court focused its analysis on whether applying the privilege would advance its underlying

policies. The court opined that the purposes of the absolute litigation privilege are to “ensure

free access to the courts, promote complete and truthful testimony, encourage zealous

advocacy, give finality to judgments, and avoid unending litigation.” Id. at 115. It concluded



       15
         California Civil Code section 47 states in pertinent part: “[a] privileged publication
or broadcast is one made . . . (b) In any (1) legislative proceeding, (2) judicial proceeding,
(3) in any other official proceeding authorized by law, . . . .”

                                               27
that immunizing Wass and Reiss from liability for breaching their settlement agreement with

Wentland would not “further[]” “the policies underlying the privilege,” id. at 116, explaining:

       Unlike in the usual derivative tort action, application of the privilege in the
       instant case does not serve to promote access to the courts, truthful testimony
       or zealous advocacy. This cause of action is not based on allegedly wrongful
       conduct during litigation . . . . Rather, it is based on breach of a separate
       promise independent of the litigation . . . . This breach was not simply a
       communication, but also wrongful conduct or performance under the contract
       . . . . [H]ere application of the privilege would frustrate the purpose of the
       [non-disparagement agreement.]

               Application of the privilege in this case does not encourage finality and
       avoid litigation. In reaching settlement in the Parkview Terrace matter, the
       parties presumably came to an acceptable conclusion about the truth of [Wass
       and] Reiss’s comments about Wentland’s management of the [Parkview
       Terrace] partnership. Allowing such comments to be made in litigation,
       shielded by the privilege, invites further litigation as to their accuracy and
       undermines the settlement reached in the Parkview Terrace matter.

Id. at 116-17

       More recently, an intermediate appellate court in another district in California held

that the absolute litigation privilege applied to protect a litigation participant from liability

for breaching a non-disparagement agreement. In Vivian v. Labrucherie, 153 Cal. Rptr. 3d
707 (Cal. Ct. App. 2013), Labrucherie’s boyfriend, nicknamed “Dodi,” sought injunctive

relief against her ex-husband, Vivian, a county deputy sheriff. Dodi alleged that Vivian was

harassing him by following him in his patrol car and telling law enforcement officials in

Dodi’s native country that Dodi was being investigated by the sheriff’s department. The court

granted a TRO. Soon thereafter, Vivian asked the sheriff’s department to open an internal

affairs investigation into Dodi’s allegations.

                                              28
       The following month Vivian and Dodi entered into a settlement. Dodi agreed to drop

his request for a permanent injunction and he, Vivian, and Labrucherie agreed not to

disparage “any other party.” Id. at 710. Even though she was not a party, Labrucherie signed

the settlement agreement and represented that (with an exception not relevant here) she

would be bound by it.

       A year later, Vivian sued Labrucherie, her mother, and Dodi, alleging among other

things that Labrucherie had violated the settlement agreement by making disparaging

statements about him to people in the sheriff’s office’s internal affairs department, during its

investigation.16 Labrucherie moved to dismiss the complaint, arguing the absolute privilege

protected her from liability for breaching the non-disparagement agreement. The court

denied the motion, and she noted a permitted interlocutory appeal.

       The appellate court reversed, holding that the absolute litigation privilege insulated

Labrucherie from liability for breaching the non-disparagement agreement by means of her

communications about Vivian to the sheriff’s department. It found that applying the

privilege would “further[] the policies underlying the privilege.” Id. at 715. Specifically, in

the context of police investigations, that policy is “‘to assure utmost freedom of

communication between citizens and public authorities whose responsibility it is to

investigate and remedy wrongdoing.’” Id. (quoting Williams v. Taylor, 181 Cal. Rptr. 423,



       16
          Vivian also alleged that Labrucherie and her mother had conspired to have Dodi file
the petition for injunctive relief for an improper purpose, based on false information they had
fed him.

                                              29
428 (1982). The court observed that the dispute involved “a significant public concern -- a

governmental investigation into inappropriate conduct by a police officer [-- and that] [t]he

public purpose is served by application of the privilege here in a way that does not apply to

statements made in many other contexts.” Id. at 716.

       Finally, and most recently, a Florida intermediate appellate court analyzed principles

of waiver in holding that the absolute litigation privilege immunized a party to a non-

disparagement agreement from liability for breaching that agreement by words written in the

course of a judicial proceeding. In James v. Leigh, 145 So. 3d 1006 (Fla. Dist. Ct. App.

2014), the parties were former law partners. They entered into an agreement that included

a mutual non-disparagement clause. Later, James recited disparaging facts about Leigh in

a motion James filed in his ongoing divorce case. Specifically, in seeking to set aside a

marital settlement agreement, James alleged that his earnings had declined because Leigh had

fired him and James’s expectation that he would take over the law practice, because Leigh

was facing disciplinary action, proved unfounded when the disciplinary proceedings against

Leigh were dismissed.

       Leigh brought a contract action against James, alleging that he breached the non-

disparagement clause of their agreement by including derogatory information about him in

the motion filed in the divorce case. James moved to dismiss, invoking the absolute litigation

privilege. The court denied the motion. James noted an interlocutory appeal, challenging

that ruling.



                                             30
       Before the appellate court, Leigh argued that the absolute litigation privilege did not

protect James from liability for breaching the non-disparagement clause because, by entering

into an agreement that included a non-disparagement clause, James had waived the absolute

litigation privilege. In other words, without an exception in the non-disparagement clause

for words spoken or written in the course of a judicial proceeding, the absolute litigation

privilege was waived.

       The appellate court rejected the waiver argument and held that the absolute litigation

privilege applied. It observed that as a matter of law “‘an individual cannot waive a right

designed to protect both the individual and the public.’” Id. at 1008-09 (quoting Chames v.

DeMayo, 972 So. 2d 850, 860 (Fla. 2007)). It concluded that because the absolute litigation

privilege protects a public right, an individual cannot waive it:

       Since the absolute litigation privilege is a firmly established right of immunity
       designed to protect the public by ensuring the free and full disclosure of facts
       in the conduct of judicial proceedings, we conclude the parties’ non-
       disparagement agreement could not be construed as a waiver of the privilege.

Id. at 1009. On that basis, the appellate court reversed the denial of the motion to dismiss.

See also Iskanian v. CLS Transp. Los Angeles, LLC, 327 P.3d 129, 148-49 (Cal. 2014)

(employee could not waive in arbitration agreement the right to bring a representative action

for labor code violation because the statute permitting those actions protected a public right);

Andrews v. Wisconsin Public Serv. Corp., 762 N.E.2d 837, 840 (Wis. Ct. App. 2008)

(explaining that “[p]ersonal rights may be waivable, but public rights are not” and holding

the power of eminent domain effectuates a public purpose and may not be waived); Campbell

                                              31
v. Mahoney, 29 P.3d 1034 (Mont. 2001) (distinguishing between nonwaivable public rights

and waivable private rights and concluding that Montana’s “good time” statute for inmates

was waivable).17

                                               (e)

       As our review of the decisional law shows, there is a strong trend favoring application

of the absolute litigation privilege to immunize litigation participants from liability for any

tort claim (not just defamation) that is based on words written or spoken in the course of a

judicial proceeding. Just as this Court concluded in Mixter, courts elsewhere have concluded

that what matters is not the cause of action alleged but whether immunity from tort liability

will advance the policies the privilege is meant to protect. That substance-over-form analysis

likewise has guided the courts that have considered whether the absolute litigation privilege

will immunize a litigation participant from liability for breaching a non-disparagement

agreement by words written or spoken in a judicial proceeding. Significantly, none of these

courts have held that the absolute litigation privilege will not apply merely because a cause

of action against a litigation participant that is based on words spoken or written in the course

of judicial proceeding sounds in contract, not tort. Instead, they have considered whether




       17
          In Rain, Paramount and Rain argued before the Seventh Circuit that Rolls-Royce had
waived the absolute litigation privilege by entering into the non-disparagement agreement.
The Rain court declined to consider that argument because it had not been raised in the
district court.

                                               32
immunity from liability is consistent with and will serve the public policy objectives of the

privilege, and have applied the privilege when that is the case.

       We agree with this consensus view. The absolute litigation privilege is a policy

implementing tool. Ordinarily, a person has a right to legal redress in tort for words spoken

or written in violation of a duty recognized in the law, when the elements of the tort are

proven. If the words that form the basis for the tort were spoken or written in the course of

a judicial proceeding, the individual right to redress is trumped by the paramount public right

to judicial proceedings that afford the trier of fact “free and unfettered” access to information

necessary to its search for the truth. Bartlett, 69 Md. at 226. When people bargain privately

for restrictions on the words they may speak or write about each other, such as by a non-

disparagement agreement, they may obtain legal redress for a violation of that privately

imposed duty through a cause of action for breach of contract. If the breach of such a

contractual duty is by words spoken or written in the course of a judicial proceeding,

however, the public right to the fair administration of justice is implicated. It is the context

in which the breaching words are communicated -- in the course of a judicial proceeding --

that involves the absolute litigation privilege, whether the breach is of a duty in tort or a right

afforded by contract. The individual contractual right to redress will yield to the public right

-- that is, the absolute litigation privilege will apply -- when in the particular case that “would

promote the due administration of justice and free expression by participants in judicial

proceedings.” Rain, 626 F.3d at 378.



                                               33
       This approach comports with the principles the Court of Appeals has followed in

assessing the scope of the absolute litigation privilege in Maryland, for instance, as applied

to extrinsic statements. “We extend the absolute privilege to [certain categories of out of

court] statements for the traditional reason - to encourage the free divulgence of information

in pursuit of justice.” Norman, 418 Md. at 654 (holding that the absolute litigation privilege

protected lawyers from liability for defamation for allegations made in a complaint not yet

filed in court and given to the news media for publication). See, e.g., Adams, 288 Md. at 8

(extending the absolute litigation privilege to defamatory statements made in documents

prepared for use in litigation, but not filed, because “[t]he evaluation and investigation of

facts and opinions for the purpose of determining what, if anything, is to be raised or used

in pending litigation is as integral a part of the search for truth . . . as is the presentation of

such facts and opinions during the course of the trial . . .”); Offen v. Brenner, 402 Md. 191,

202 (2007) (commenting that “the basis for extending absolute immunity [is] to prevent

unduly hindering important speech, and to ensure that otherwise actionable conduct thus is

protected where the accused acts in furtherance of a recognized socially important interest.”)

(quotation omitted).

       We must consider, then, whether in the circumstances of this case application of the

absolute litigation privilege to immunize the City from liability for breaching its non-

disparagement agreement with OBG “would promote the due administration of justice and

free expression by participants in judicial proceedings.” Rain, 626 F.3d at 378. As



                                               34
discussed, in the Plant Upgrade Case, the City was seeking to recover from OBG and CDG

$60 million of the $80 million in public funds it had spent on the failed upgrade to its

wastewater treatment plant.18 The City recovered $10 million in its settlement with OBG,

and the case proceeded to trial on a $4 million contract claim against CDG. In broad terms,

the jury’s task was to decide whether CDG had breached its contract with the City and, if so,

whether the breach had caused the plant upgrade to fail.

       The City’s claims against OBG, which were settled, and its claims against CDG,

which went to trial, were facets of the same litigation -- the Plant Upgrade Case -- and that

litigation concerned a single project -- the plant upgrade. OBG designed the plant upgrade

and CDG managed its construction, under a contract that required it to inform the City about

any problems with the upgrade’s design. Consequently, the facts material to whether CDG

breached its contract with the City were interrelated with the facts material to whether OBG’s

design was flawed. Likewise, the facts relevant to whether any breach of contract by CDG

caused the plant upgrade to fail were not separable from the facts relevant to whether OBG’s

design caused the plant upgrade to fail.

       Evidence about flaws in OBG’s design for the plant upgrade and any cause and effect

between flaws in the design and the plant upgrade failure was indispensable to an informed

factual resolution of the City’s contract claim against CDG.      Without assessing OBG’s



       18
         The City amended its complaint to include additional defendants that OBG had
brought into the case as third party defendants, but dismissed them after settling with OBG.
Clearly, the target defendants in the case were OBG and CDG.

                                             35
design work, the jury could not decide the “truth” of the contract claim. And given the

broad definition of “disparaging” in the Agreement, no amount of censoring the evidence

about OBG’s design engineering and the reason for the plant upgrade failure could make that

evidence not disparaging. Under the Agreement, a “disparaging” statement is one that

“adversely reflects on the other settling party’s [here, OBG’s] personal or professional

reputation and/or business interests and/or that portrays the other settling party [here, OBG]

in a negative light.” Evidence that there were flaws in OBG’s design for the plant upgrade

and that its design caused the upgrade to fail necessarily would portray OBG in a negative

light, in violation of the Agreement. And of course that was so even if the evidence were

true.19

          The City was entitled to use the court system to seek compensation for the losses it

sustained due to the failed plant upgrade; and it did so, blaming the failure on OBG and

CDG, the only defendants named in its original complaint. The City’s settlement with OBG

did not limit its right to continue to use the court system, in the same case, to pursue its

claims against CDG. Indeed, the Agreement expressly provided that it would not inure to

the benefit of any other party to the Plant Upgrade Case. The facts underlying the Plant




          19
         The City’s “conflict of interest” evidence regarding the “teaming agreement”
between CDG and OBG did not disparage OBG beyond the assertion that OBG’s design was
flawed. It disparaged CDG. The “conflict of interest” evidence (as prefaced by the City’s
lawyer in his opening statement) was being used by the City to show that CDG did not report
the design flaws as its contract with the City required it to do because criticism of OBG by
CDG could jeopardize CDG’s interest in obtaining the District of Columbia contract.

                                               36
Upgrade Case and the disputes about those facts were the same before and after the City’s

settlement with OBG, as was the interconnection between OBG’s design work and CDG’s

contract supervision work. To decide the truth of the City’s contract claim against CDG, the

jurors needed the same “unfettered access” to the evidence relevant to the upgrade’s design

that they would have had absent the settlement between OBG and the City.

       Without a complete body of evidence pertaining to OBG’s design, the jurors would

be left to make findings critical to the contract claim against CDG on a record sanitized of

important facts -- including facts the jurors might credit as true -- merely because those facts

could place OBG in a negative light. To carry out their public function, the jurors in the

Plant Upgrade Case needed access to all the evidence necessary to put together the puzzle

of facts, not to select puzzle pieces cherry-picked to protect OBG’s reputation.           The

administration of justice would be served (and was served) by applying the absolute litigation

privilege to immunize the City from liability for breaching the non-disparagement agreement

by introducing evidence and making arguments to the trier of fact that included negative

information about OBG’s design of the plant upgrade.

       There are additional circumstances that militate in favor of applying the absolute

privilege in this case. The non-disparagement clause did not preclude CDG from introducing

evidence disparaging OBG’s design for the plant upgrade. In fact, CDG did so. As noted,

a central theme in its defense was that OBG’s design was so flawed that the upgrade was

bound to fail, regardless of anything it did or did not do. Absent countervailing evidence



                                              37
from the City that CDG knew about OBG’s design flaws and failed to apprise the City about

them, as was required by the terms of its contract, the jurors would be deciding the contract

claim on but a portion of the relevant evidence, and OBG’s design would be disparaged

anyway.20

       Also, just as the court in Rain recognized, the issue here is not whether the non-

disparagement clause is enforceable at all, but whether it is enforceable when the disparaging

words are spoken or written in the course of a judicial proceeding. The non-disparagement

clause is fully enforceable as to any disparaging words spoken or written by the City about

OBG’s design work on the plant upgrade, outside of a judicial proceeding, and only is not




       20
          In its brief, OBG asserts that under the indemnity clauses in the Agreement, if at the
trial of the Plant Upgrade Case CDG were to criticize OBG’s design for the plant upgrade,
the City would have to respond by defending the design to the jury. This assertion discloses
a complete misunderstanding not only of the indemnity language of the Agreement but also
of the legal concept of indemnity. As explained, the City agreed to defend, indemnify, and
hold harmless OBG from claims and suits brought against it by others arising out of the
failed plant upgrade. The Agreement specifies that the City will defend OBG from such
claims and suits “with counsel paid for and selected by the City.” The plain meaning of this
language is that, if a claim were made or a suit were filed against OBG arising out of its work
on the plant upgrade, the City would be obligated to provide and pay for a lawyer to defend
OBG in the claim or suit. “‘Indemnity obligations, whether imposed by contract or by law,
require the indemnitor to hold the indemnitee harmless from costs in connection with a
particular class of claims,’” including the legal fees and costs incurred in defending an
indemnified claim. Nova Research, Inc. v. Penske Truck Leasing Co., L.P., 405 Md. 435,
453 (2008) (quoting Peter Fabrics, Inc. v. S.S. Hermes, 765 F.2d 306, 316 (2d Cir. 1985)).
The obligation of an indemnitor to “defend” an indemnitee is not an obligation to stand up
and announce that the indemnitee did not commit any wrongdoing. It is an obligation to
provide a legal defense to a claim or suit brought against the indemnitee. Moreover, CDG’s
defense in the Plant Upgrade Case -- that OBG’s design was flawed and caused the plant
upgrade to fail -- was not a claim or suit against OBG.

                                              38
enforceable for words spoken or written in the course of a judicial proceeding when the fair

administration of justice warrants otherwise.       Accordingly, the purpose of the non-

disparagement clause is not frustrated by application of the absolute litigation privilege.

       This distinguishes the case at bar from Wentland, in which the court reasoned that

applying the absolute litigation privilege to immunize Wass and Reiss from liability for

breaching the non-disparagement agreement in the Parkview Terrace settlement would

frustrate the purpose of that agreement. The non-disparagement agreement in Wentland was

unilateral, running only from Wass and Reiss to Wentland, and was the sole consideration

Wentland received in the Parkview Terrace settlement. In that circumstance, the Wentland

court concluded that in entering into that settlement “the parties presumably came to an

acceptable conclusion about the truth of [Wass and] Reiss’s comments about Wentland’s

management of the partnership” -- i.e., that they were not true. 25 Cal. Rptr. 3d at 116.

       Allowing Wass and Reiss to support their allegations of wrongdoing in Wentland’s

management of other partnerships with evidence of wrongdoing by Wentland in managing

Parkview Terrace that the parties had agreed was not true, when the only consideration

Wentland had received in the Parkview Terrace settlement was Wass and Reiss’s promise

not to disparage him about his management of Parkview Terrace, would have rendered the

Parkview Terrace settlement meaningless.           And it would not have advanced the

administration of justice in the case against Wentland and the other partnerships, because that

case required evidence of wrongdoing by Wentland in managing those partnerships, not in



                                              39
managing another partnership. As the Wentland court explained, it would not have promoted

truthful testimony, because Weiss, Rain, and Wentland had agreed the Parkview Terrace

allegations were not true; would not have promoted finality in litigation, because an already

resolved issue would be resurrected for re-decision; and would not have promoted zealous

advocacy because that does not encompass advocating a falsity.

       By contrast, in the case at bar, the non-disparagement clause was mutual and was a

single feature of a wide-ranging settlement between the City and OBG. The primary

consideration OBG received for its $10 million dollar payment to the City was its release

from liability for the City’s claims against it that, if tried successfully, could have resulted

in its liability for significantly more than that amount. In addition, the indemnity provisions

of the Agreement freed OBG from the cost of defense and from having to pay any judgment

or settlement in a suit or claim by another arising out of the failed plant upgrade (for example

a claim for indemnification or contribution by CDG).

       Unlike in Wentland, there was no agreement between the City and OBG that it was

untrue that OBG’s design was flawed or that its design had caused the plant upgrade failure.

To be sure, OBG denied fault. The City did not agree that OBG was not at fault, however.

Moreover, and significantly, the joint tortfeasor provision of the Agreement allowed for

OBG’s tortfeasor status to be proven at the trial of the Plant Upgrade Case. In other words,

evidence could be introduced at trial that OBG had been negligent in its design engineering

for the plant upgrade.



                                              40
       Here, the purpose of the non-disparagement clause was not frustrated by applying the

absolute liability privilege to immunize the City from liability for the words used in arguing

its case and presenting evidence at trial; and the fair administration of justice would have

been frustrated had the privilege not been applied. In contrast to Wentland, applying the

absolute litigation privilege in this case promoted access to the courts to resolve a dispute,

presentation of truthful testimony, and zealous advocacy; and did not contribute to any lack

of finality of judgments or repetitive litigation.21

       As in Rain, if the absolute litigation privilege were not applied here, the City would

have been deprived of its “fundamental right” to vigorously litigate its breach of contract

claim against CDG without fear of liability for words spoken in court. 626 F.3d at 378.22

In Rain, and in Kelly, the legal proceedings in which the disparaging words were spoken or

written involved disputes between private parties enforcing private interests. The public



       21
          We note, furthermore, that the Parkview Terrace settlement agreement included a
confidentiality provision that Wentland alleged Wass and Reiss violated by the allegations
in their opposition to the motion for summary judgment and the CPA’s “declaration.” In the
case at bar, there was no confidentiality or non-disclosure provision in the Agreement. The
City could have disseminated the Agreement, which on its face showed that OBG was paying
the City a $10 million settlement to resolve the City’s claim that OBG had negligently
designed the plant upgrade.
       22
        The dissent argues that the City could have limited the theories of liability it pursued
against CDG to focus on faulty construction rather than faulty design. This overlooks two
things. First, the Agreement specified that it would not inure to the benefit of any other
party. Obviously, eliminating a viable theory of recovery against CDG would inure to
CDG’s benefit. Second, and even more important, breach and causation were integral
elements of the City’s contract claim against CDG; and causation -- what made the plant
upgrade fail -- necessarily implicated any flaws in the design of the plant upgrade.

                                               41
policy favoring “unfettered” access to information necessary to the decision-maker’s truth-

seeking function is even greater in the case at bar, as the taxpayers who funded the plant

upgrade had an interest in the City’s being compensated by CDG for breaching its contract.

This is not unlike the “significant public concern” identified by the Vivian Court. As in that

case, the “public purpose” of the absolute litigation privilege was advanced by its application

here. 183 Cal. Rptr. at 716.

       For all these reasons, under the circumstances of this case, the absolute litigation

privilege applied as a matter of law to OBG’s breach of contract action, and therefore the

circuit court correctly dismissed OBG’s amended complaint for failure to state a cause of

action for which relief may be granted.23

                                              II.

                                             TRO

       A circuit court’s decision to deny a request for injunctive relief is reviewed for abuse

of discretion. Schisler v. State, 394 Md. 519, 535 (2006). A court may issue a TRO only if

it finds: (1) the plaintiff is likely to succeed on the merits; (2) the “balance of convenience”

weighs in favor of the plaintiff; (3) the plaintiff will “suffer irreparable injury unless the

injunction is granted”; and (4) “the public interest” weighs in favor of granting the temporary

injunctive relief. LeJeune v. Coin Acceptors, Inc., 381 Md. 288, 300–301 (2004).




       23
         As noted, OBG amended its complaint to add a claim for unjust enrichment. This
claim is not addressed by the parties in their briefs.

                                              42
       In the instant case, the court did not abuse its discretion by denying OBG’s request for

a TRO. As our holding makes plain, OBG was not likely to succeed on the merits of its

claim because the absolute litigation privilege immunized the City from liability for

breaching the non-disparagement agreement by words spoken by its lawyer and witnesses

at the trial of the Plant Upgrade Case. Moreover, under the fourth factor, the public interest

weighed strongly in favor of the trial going forward without any restrictions on the City’s

presentation of its case.

                                             III.

                              Motion to Disqualify Counsel

       The circuit court denied OBG’s motion to disqualify the City’s lawyer because the

motion was based on that lawyer’s expected participation as a witness at trial, and that

eventuality would not come to fruition if the motion to dismiss were granted. The motion

to dismiss then was granted, and, for the reasons we have explained, was properly granted.

The court did not err in denying OBG’s motion to disqualify counsel.


                                           JUDGMENT AFFIRMED. COSTS TO BE
                                           PAID BY THE APPELLANT.




                                             43
            REPORTED

IN THE COURT OF SPECIAL APPEALS

          OF MARYLAND


              No. 1734


       September Term, 2012




O’BRIEN & GERE ENGINEERS, INC.

                  v.

       CITY OF SALISBURY




    Eyler, Deborah S.,
    Nazarian,
    Moylan, Charles E., Jr.
           (Retired, Specially Assigned),

                         JJ.


  Dissenting Opinion by Nazarian, J.


      Filed: April 28, 2015
       As the majority states up front, “the primary issue in this case is whether the absolute

litigation privilege may immunize a party to a non-disparagement agreement from liability

for breaching that agreement when the breach was words spoken by a lawyer or witness in

court, during a judicial proceeding.” Slip op. at 1 (emphasis added). The majority answers

that question in the affirmative and I agree with that general principle as far as it goes. Here,

though, the circuit court erred in applying that principle on a motion to dismiss posture and

despite the hotly disputed factual question about the meaning and scope of the Agreement.1

And this matters because, in my view, these sophisticated parties could properly have waived

the litigation privilege if, as a matter of fact, it applied at all. Their ability to waive it flows

from the fact that this privilege, like all privileges, protects them, and specifically their ability

to participate freely in the judicial process. Put another way, there would be no question that

the City could waive any claims or defenses it could assert against OBG or CDG in exchange

for $10 million (or, for that matter, any other privilege), and I see no reason why the City

could not equally (wisely or not) waive its right to take certain positions in future litigation

as part of its settlement with OBG, even if that were viewed as a waiver of the litigation

privilege.




       1
          The circuit court and the majority both assume, correctly on this posture, that the
statements themselves were disparaging, and I will as well. I express no views on whether
in fact they are disparaging, or whether they would violate the Agreement if the merits of the
issue were reached.
               1.     OBG’s claims should not have been dismissed.

       Because we are reviewing a decision to grant a motion to dismiss, I begin with the

complaint, which includes two counts that sound in contract, not tort, and turn on the scope

of the non-disparagement provision of the Agreement. OBG alleges that in exchange for $10

million, among other things, the City agreed not to make disparaging comments or remarks

about OBG and its work on the Salisbury wastewater treatment plant. The City counters that

the non-disparagement clause was not meant to limit its positions or testimony in the Plant

Upgrade Case. This is an intractable point of dispute, one that the circuit court didn’t resolve

and that we can’t resolve on the present record (nor should we).               See   Samuels v.

Tschechtelin, 135 Md. App. 483, 527 (2000) (noting that it is not “the function of the motions

court to consider matters outside the pleadings in order to resolve disputed facts”); see also

Debbas v. Nelson, 389 Md. 364, 372 (2005) (“In reviewing the underlying grant of a motion

to dismiss, we must assume the truth of the well-pleaded factual allegations of the complaint,

including the reasonable inferences that may be drawn from those allegations.”).

       But instead of assuming the truth of the allegations here, the circuit court found (in

language the majority cites, slip op. at 9) when it denied the request for a TRO that when the

parties executed the Agreement, it was “clear . . . that the question of the . . . appropriateness

of [OBG’s] design of the [plant upgrade] would remain an issue in the [Plant Upgrade

Case].” (Emphasis added.) That assumption (if not a finding) leaped over a dispute of fact




                                                2
that required the court to deny the motion to dismiss.2 Indeed, it is just as obvious for present

purposes that OBG intended (or at least could have intended) the non-disparagement clause

to limit the City’s future litigation positions, and common-sense reasons support such a

reading. First, to permit the City here to use litigation as a sword and a shield (offensively

as the plaintiff in the Plant Upgrade Case against CDG, and defensively to prevent any

recourse by OBG), seems to ignore the $10 million settlement. The City was not merely

reacting, but came out swinging when it argued in its opening statement that “most of the

problems [at the plant] were design problems created by the design engineer, [OBG].” 3 In

light of the public attention this case garnered in the local press (and the complaint alleges

as much), it is not unreasonable to think that an agreement not to disparage could have been

intended to include disparaging statements made in court. Second, although the majority may

be correct that “[e]vidence about flaws in OBG’s design for the plant upgrade and any cause

and effect between flaws in the design and the plant upgrade failure was indispensable to an

informed factual resolution of the City’s contract claim against CDG,” the truth of that

premise either depends on the resolution of facts disputed by these parties or resort to


       2
        The court did not exactly go outside the complaint, which would have had the effect
of converting the motion to dismiss to one for summary judgment. See D’Aoust v. Diamond,
424 Md. 549, 574 (2012) (noting that where “the trial judge clearly looked outside the ‘four
corners of the complaint’ in reviewing Respondents’ Motion to Dismiss, [he] thereby
convert[ed] it into a Motion for Summary Judgment). Instead, the court assumed an
answer—the opponent’s answer—to the disputed question.
       3
        Although OBG claims that the disparaging statements were “publicly reported” in
an Eastern Shore newspaper, the article included in the Record Extract does not identify
OBG by name.

                                               3
materials out of bounds for a motion to dismiss. And finally, the City cannot prevail on a

motion to dismiss even if I were to agree that the non-disparagement clause obviously

covered the Plant Upgrade Case without saying so because OBG’s complaint alleges

otherwise.

       The circuit court erred, in my view, when it skipped over the threshold question of

whether the parties actually intended to include litigation within the scope of the non-

disparagement clause in the Agreement. And beyond the mere procedural error, resolution

of this question would have framed OBG’s breach of contract claims more precisely. If the

court or a jury were to find that the parties did not intend the non-disparagement claims to

encompass the parties’ positions in the Plant Upgrade Case, that would end the case, since

the City could not have breached the Agreement in that manner. But if the court or a jury

were to make the opposite finding, the court would assess the City’s privilege claim (and

whether the Agreement waived it) against the backdrop of that finding. For the reasons I

explain next, that context matters.

               2.     These parties could have waived the litigation privilege.

       If the litigation privilege were to apply at all, I take a different view of how it applies,

beginning with its scope. The majority refers frequently to the privilege as “absolute,” and

I agree that the privilege applies absolutely to the in-court statements of a party or witness

when it applies. I respectfully disagree, though, that the privilege is absolute in the sense that

parties cannot waive it.



                                                4
       Privileges may, as the litigation privilege and attorney-client privilege both do, serve

broader societal purposes. See, e.g., Mixter v. Farmer, 215 Md. App. 536, 543 (2013) (“The

absolute privilege is broad and comprehensive in order to serve its purpose to foster the ‘free

and unfettered administration of justice.’” (quoting Keys v. Chrysler Credit Corp., 303 Md.
397, 404 (1985))). But privileges don’t exist in a vacuum—they attach to and protect

individuals and parties. The litigation privilege protects the whole range of participants in

the litigation process, and it applies differently to different players: witnesses, parties, and

judges enjoy total immunity from tort liability for statements made in a judicial proceeding,

whereas statements by attorneys must bear “some rational relation to the matter at bar.”

Norman v. Borison, 418 Md. 630, 650 (2011). At the most fundamental level, then, the scope

of the privilege is a function of context: a witness can defame anyone about anything from

the witness stand with malice and impunity, but a lawyer can’t do the same from the table or

the podium. And so out of the box, “absolute” doesn’t really mean absolute.

       Next, parties generally are free to waive privileges, such as the attorney-client,

spousal, and other testimonial privileges, just as they can waive claims, defenses, arguments,

and objections. They can do so for substantive reasons, tactical reasons, by neglect, or for

no reason at all. Like the litigation privilege, these other privileges serve broader societal

purposes—the attorney-client privilege, for example, furthers the broader purposes of justice

by allowing clients to speak freely with counsel. See CR-RSC Tower I, LLC v. RSC Tower

I, LLC, 429 Md. 387, 433 (2012). So in this case—where sophisticated parties to a complex



                                               5
infrastructure contract represented by able counsel settled complex litigation through an

Agreement that featured an eight-figure payment from OBG to the City—I struggle to

understand why, if it wanted to, the City could not agree as part of settling one case to limit

the positions it could take in another, i.e., to try the Plant Upgrade Case on the theory that the

plant failed because of faulty construction. Again, I don’t know and don’t opine on whether

the parties in fact intended the non-disparagement clause to apply to arguments or testimony

in the Plant Upgrade Case. But $10 million from OBG might well justify such an agreement,

just as favorable treatment in settlements or plea bargains—or indeed, simply as a trial

tactic—might justify a party’s decision in another case to waive another privilege. See, e.g.,

McCarthy v. United States, 394 U.S. 459, 466 (1969) (“A defendant who enters [a guilty]

plea simultaneously waives several constitutional rights, including his privilege against

compulsory self-incrimination. . .”); United States v. Woodall, 438 F.2d 1317, 1325 (5th Cir.

1970) (“By offering his own testimony as to a part of the conversation [with his counsel]

relative to plea results, [the defendants] waived the right to claim the privilege as to the

whole thereof.”); In re Nazarian,4 18 B.R. 143, 147 (Bankr. D. Md. 1982) (holding that the

defendants could be held to have waived attorney-client privilege if they raised

communications with their attorney in the course of testimony purely for their own benefit).

       Moreover, an informed decision on the City’s part to try the case in an agreed fashion

(in exchange for $10 million) doesn’t interfere with the due administration of justice or the



       4
           No relation.

                                                6
ability of participants to speak freely. The City could readily have decided, on its own, for

all sorts of reasons, to focus on faulty construction rather than faulty design. Perhaps, for

example, a jury would be more likely to understand a trial theory focused entirely on faulty

construction, or a narrower focus might allow the City to avoid presenting witnesses who

might perform poorly on the stand or emphasizing documents that undermined its case. CDG

would, of course, be free to defend the case however it wished, and the City’s strategic and

tactical decisions might ultimately have consequences it regrets. But the litigation privilege

does not compel parties to present the ideal case, or even their entire potential case—it

protects their ability to participate as they wish, consistently with the law, without fear of

civil liability, and I think it allows them to agree to forego claims or defenses or positions.

       Neither the cases the majority cites nor the principles underlying them elevates the

litigation privilege above informed waiver. First, our recent decision in Mixter presented

the analytical inverse of the situation before us. Mixter, 215 Md. App. at 541-42. That case

stands for two propositions; the one relevant here5 is that the litigation privilege knocks out

torts “beyond defamation when those torts arise from the same conduct as the defamation

claim.” Id. at 547 (emphasis added). The linchpin there was the alleged defamation.

Allowing other tort claims grounded in that same defamatory statement to go forward simply

because they had other titles would, as the majority notes correctly, have elevated form over

substance in a manner inconsistent with the privilege. See slip op. at 32. But here, OBG is


       5
          The other proposition is that letters prepared and sent for the purpose of preparing
for litigation are protected by the privilege in the same way as in-court statements. Id. at 544.

                                               7
seeking to enforce a contract altogether separate from the Plant Upgrade Case, and

specifically its contractual right not to be disparaged (the scope of which, again, is disputed).

To apply the Mixter principle to these facts would require us to hold that the enforceable

scope of the non-disparagement clause depends in the first place on whether a tort claim (that

is not alleged) might be barred by the litigation privilege. This seems backwards. And

neither Mixter nor any other case I have found independently limits a party’s right to agree

not to disparage, not to take litigation positions, or to waive privileges.

       Second, the out-of-state cases the majority cites don’t account for the important

competing interest—previously recognized by this Court—in encouraging settlement and

bringing litigation to finality. The majority looks to a case cited by the City, Rain v. Rolls-

Royce Corp., 626 F.3d 372 (7th Cir. 2010), in which the United States Court of Appeals for

the Seventh Circuit held that the absolute litigation privilege protected an aircraft engine

manufacturer for two purported breaches of a non-disparagement agreement it had executed

with a seller of engine parts in settling a prior suit. The non-disparagement provision was

nothing like the one at issue here: it said simply that “None of the Parties will disparage the

others.” Id. at 375. When the manufacturer made allegations in another complaint that

disparaged the seller, it sued and asserted that the manufacturer had breached the non-

disparagement agreement. The manufacturer moved for summary judgment, arguing that the

absolute litigation privilege applied to bar the suit under the law of Indiana. The trial court

granted summary judgment in favor of the manufacturer and the seller appealed. Id. at 376.



                                                8
       The Seventh Circuit held that Indiana observed an absolute privilege protecting all

“relevant statements made in the course of a judicial proceeding,” in order to preserve the

“due administration of justice by providing actors in judicial proceedings with the freedom

to participate without fear of future defamation claims.” Id. at 376 (quoting Hartman v. Keri,

883 N.E.2d 774, 777 (Ind. 2008)); see also Kelly v. Golden, 352 F.3d 344, 350 (8 th Cir.

2004) (noting that Missouri provided an absolute litigation privilege covering statements

made in judicial proceedings, again relying on “the policy favoring freedom of expression

and the desire not to inhibit parties from detailing and advocating their claims in court.”) In

the Rain court’s view, Indiana favored a “liberal rule” that shrouded with the privilege all

statements but “those allegations that are ‘so palpably irrelevant to the subject matter of the

controversy that no reasonable man can doubt [their] irrelevancy and impropriety.’” Rain,
626 F.3d at 377 (quoting Miller v. Reinert, 839 N.E.2d 731, 735 (Ind. Ct. App. 2005)

(brackets in original)). Notably, however, the court determined that the appellants had waived

the argument that Indiana’s policy favoring the enforcement of contracts outweighed the

importance of the litigation privilege by failing to raise it in the district court. Id. at 378.

(And importantly for our purposes, there was more than one issue waived at the district court

level—the appellants also waived the argument that Rolls-Royce had waived the absolute

privilege by agreeing to the non-disparagement clause. Id.) The court also viewed the

contract claim effectively as one sounding in tort—i.e., a defamation claim—and determined




                                               9
only in that context that the privilege barred liability based on a violation of the agreement.

Id.

       Whether because it viewed the policy argument as being waived or for other reasons,

Rain overlooked the important countervailing principle that parties are free, and should be

encouraged, to settle lawsuits by agreement rather than resorting to litigation. See Smelkinson

SYSCO v. Harrell, 162 Md. App. 437 (2005) (discussed below). For that reason, I find more

persuasive the California Court of Appeals’s analysis in Wentland v. Wass, 126 Cal. App. 4th
1484 (Cal. Ct. App. 2005).       In that case, the parties settled a dispute involving Mr.

Wentland’s management of a local property development company, Parkview Terrace, in

which Messrs. Reiss and Wass were partners. Id. at 1487-88. The settlement provided that

Mr. Reiss would not make any statements that “may have the effect of impugning [Mr.

Wentland’s] honesty or integrity,” and further provided that Mr. Reiss would sign a letter of

apology. Id. at 1489. As part of a later lawsuit by Messrs. Reiss and Wass against certain

partnerships managed by Mr. Wentland, the latter moved for summary judgment. Id. at 1487.

Messrs. Wass and Reiss opposed the motion by producing an accountant’s declaration, along

with their own affidavits, that according to Mr. Wentland, contained information that

violated their prior non-disparagement agreement. The trial court dismissed Mr. Wentland’s

cross-complaint, reasoning in part that his breach of contract claim was barred by the

litigation privilege, which is codified in California as Cal. Civ. Code § 47(b). Id. at 1487-88.

The court began by explaining the circumstances under which the privilege applies:



                                              10
              Section 47(b) provides in part that a privileged communication
              is one made in a judicial proceeding. “The usual formulation is
              that the privilege applies to any communication (1) made in
              judicial or quasi-judicial proceedings; (2) by litigants or other
              participants authorized by law; (3) to achieve the objects of the
              litigation; and (4) that have some connection or logical relation
              to the action.”

Id. at 1490 (quoting Silberg v. Anderson, 786 P.2d 365 (Cal. 1990) (citations omitted)).

       After looking at prior cases, the court held that the privilege applied absolutely with

regard to tort claims, but that no court had precluded any and all breach of contract claims

based on the privilege, and that “whether the litigation privilege applies to an action for

breach of contract turns on whether its application furthers the policies underlying the

privilege.” Id. at 1492 (citations omitted). The court concluded that no one can use the

litigation privilege to shield himself from all liability, and that one can validly contract to

waive the litigation privilege. Id. at 1494. And in that case, the court determined that the

policies behind the privilege were “not furthered by its application in this case”:

              This cause of action is not based on allegedly wrongful conduct
              during litigation. . . Rather, it is based on a breach of a separate
              promise independent of the litigation. . . . This breach was not
              simply a communication, but also wrongful conduct or
              performance under the contract, . . . [and] here application of the
              privilege would frustrate the purpose of the Parkview Terrace
              agreement.

Id. at 1494 (emphasis added). The court saw no reason to allow the party who had, on the

one hand, voluntarily agreed to keep silent to use the litigation privilege later to circumvent,

on the other hand, the non-disparagement clause and the party’s prior agreement:



                                              11
              Application of the litigation privilege in this case does not
              encourage finality and avoid litigation. In reaching settlement in
              the Parkview Terrace matter, the parties presumably came to an
              acceptable conclusion about the truth of Reiss’s comments about
              Wentland’s management of the partnership. Allowing such
              comments to be made in litigation, shielded by the privilege,
              invites further litigation as to their accuracy and undermines the
              settlement reached in the Parkview Terrace matter.

Id.

       The privilege here arises, if at all, in the context of a litigation settlement agreement

that conferred rights and imposed obligations on both sides (including, again, a $10 million

payment from OBG to the City). We explained in Smelkinson that non-disparagement

clauses in settlements are valuable and enforceable:

              What SYSCO bought through the negotiated settlement . . . was
              immediate and long-term “peace” with Harrell, with the
              attendant right to expect that it would no longer have to expend
              money, effort, or goodwill in responding to his disparaging
              allegations.     The language [in the contract] and the
              circumstances surrounding the execution of the Settlement
              Agreement leave no doubt that SYSCO and Harrell struck a
              bargain that was designed to prevent precisely what happened
              here—that SYSCO would pay Harrell $185,000 to drop all his
              allegations, claims and agitations against the company, only to
              have Harrell later resume them.

Smelkinson, 162 Md. App. at 453. And as we permitted SYSCO to recover damages against

Mr. Harrell based on his breach of a non-disparagement clause, we also pointed out

Maryland courts’ long-standing reluctance to nullify a “negotiated remedy at the heart of a

settlement agreement,” id.:




                                              12
              “The law always favors compromises and amicable adjustments
              of disputes, rather than compel parties to resort to litigation and
              it would be strange if, in the absence of clear evidence of fraud
              or mistake, the parties were not bound and concluded after what
              has taken place in respect to this award.”

Id. (quoting Sisson v. Baltimore, 51 Md. 83, 95-96 (1879)).

       The ultimate question, then, is whether the City agreed, as part of settling its

differences with OBG, not to disparage OBG in the Plant Upgrade Case. The outcome of

that question depends in the first instance on what the parties intended the non-disparagement

clause to cover. The circuit court erred in dismissing the case in the face of that looming

factual dispute, and I would reverse and remand on that basis. From there, I would hold that

the City could well have agreed to limit its litigation positions in the ongoing litigation,

whether viewed as a positional or tactical decision or as a waiver of the litigation privilege,

and direct the circuit court on remand to address OBG’s claims against that backdrop. And

for those reasons, I respectfully dissent.




                                              13